DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of a Request for Continued Examination (RCE) filed 11/23/21. Applicant has made an amendment to the Specification in para 051 where an incomplete sentence has been removed.
3. Claims 1 -3, 5, 6, 8, 10, 11, 14-18, 20-25 and 28 are pending and claims 1, 18 and 20 are independent.
Allowance and reasons for allowance
4. Claims 1, 18 and 20 are allowed, in view of the amendments to the claims. The other
claims are allowed by virtue of their dependence on these independent claims.
5. The following is an examiner's statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1, 18 and 20:
A system/method for imaging a plurality of microscopic samples, comprising:
a controller comprising an integrator configured to integrate each of the electrical signals from the photosensor and produce an integrated output of optical flux from each
sample of the plurality of microscopic samples; and
a comparator configured to compare the integrated output of optical flux from each sample of the plurality of microscopic samples to a predetermined optical flux threshold,
wherein the controller at least controls an exposure of the camera such that each
sample of the plurality of microscopic samples simultaneously receives substantially
the same total optical flux during the exposure of the camera,
wherein the exposure of the camera is terminated when the predetermined
optical flux threshold for each sample of the plurality of microscopic samples is reached.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Relevant prior art

6. Jaffe et al. (EP 267646; submitted by Applicant with IDS of 7/24/20) discloses a
system/method for fluorescence imaging microscopic samples comprising: a light source,
an optical excitation path, a beam splitter, a photo sensor, a camera and a controller but
fails to disclose or suggest a comparator configured to compare the integrated output of
optical flux from each sample of the plurality of microscopic samples to a predetermined
optical flux threshold, or wherein the controller at least controls an exposure of the camera
such that each sample of the plurality of microscopic samples simultaneously receives
substantially the same total optical flux during the exposure of the camera, wherein the
exposure of the camera is terminated when the predetermined optical flux threshold for
each sample of the plurality of microscopic samples is reached.

samples especially during the warmup phase of the LEDs make fluoroscopic comparisons
between different samples difficult. In the instant invention, the effect of this variation of
the LED light source is minimized by the controller which ensures all the samples in the
different wells are illuminated by the same amount and the fluorescence signals depend
only on the biological variations and not on LED source instability or drift.

Other relevant art: Kobayashi et al. (US 8086016).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884